Citation Nr: 1400835	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  06-28 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to exposure to toxic substances or as secondary to a service-connected disability.

2.  Entitlement to service connection for a disorder manifested by dizzy spells, to include as due to exposure to toxic substances or as secondary to a service-connected disability.

3.  Entitlement to service connection for the residuals of a stroke, to include as due to exposure to toxic substances or as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty with the United States Navy from July 1967 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The issues have been recharacterized to comport with the evidence of record.

In February 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In March 2009, July 2010, and March 2012,  the Board remanded the case for further evidentiary development.

In January 2013, the Board granted service connection for a gastrointestinal disorder, identified as gastroesophageal reflux disease (GERD), and remanded the remaining issues of service connection for headaches, a disorder manifested by dizziness, and residuals of a stroke (cerebral vascular accident) for further development.  

In May 2013, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.  In August 2013, the Board requested an addendum to the medical opinion obtained.  The Veteran and his representative were provided a copy of the opinion and addendum opinion and afforded the opportunity to submit additional evidence.  The Veteran submitted a statement on a form indicating a desire to withdraw his appeal, although it is clear from his statement that was not his intent.  In any event, the statement does not provide any evidence that would change this decision.   

FINDINGS OF FACT

1.  A probative medical opinion links the Veteran's headache disorder to his service-connected GERD.

2.  The probative evidence fails to link a disorder manifested by dizziness to service, to include exposure to toxic substances, or to a service-connected disability.

3.   The probative evidence fails to link the residuals of the Veteran's cerebral vascular accident to service, to include exposure to toxic substances, or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disorder, as secondary to service-connected GERD, have been met.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a disorder manifested by dizziness to service, to include exposure to toxic substances or to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for the residuals of the Veteran's cerebral vascular accident to service, to include exposure to toxic substances or to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

With regard to the Veteran's service connection claim for a headache disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

With regard to the Veteran's service connection claims for a disorder manifested by dizziness and the residuals of a cerebral vascular accident, a May 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

While this letter did not specifically notify the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating or of the need to show the impact of disabilities on daily life and occupational functioning, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination);  see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained in August 2007.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted and medical opinions were obtained; the Veteran has not argued, and the record does not reflect, that these examinations, or the VA opinions relied upon in this decision, were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination reports reflect that VA examiners performed comprehensive, pertinent clinical examinations of the Veteran, and the VA opinions relied upon this decision are unequivocal, consistent with the record, and supported by adequate rationales.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection Claims

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for increased in disability caused by a service connected disorder.  38 C.F.R. § 3.310(a).

Headache Disorder

The Veteran asserts that he developed a headache disorder during service as the result of his exposure to toxic substances when performing his in-service duties while aboard the U.S.S. Kawishiwi during its numerous Vietnam campaigns.  He reports exposure to lead paint and fuel fumes while descending into and cleaning fuel cells, without adequate ventilation.  

The Veteran's service treatment records do not reflect any documented headache treatment, and the first documented headache treatment is not reflected until a 1997 private treatment record.

On numerous occasions, the Veteran has reported the onset of recurrent headaches in or soon after service, as reflected in his February 2009 Board hearing transcript (reporting the onset of headaches during service); June 2009 VA neurological examination (reporting the onset of headaches shortly after his discharge from service); August 2010 VA neurological examination (reporting the onset of his headaches in 1970, approximately two years after discharge from service); and April 2012 VA headaches examination (reporting the onset of his headaches in 1968, during service).

The Veteran is competent to report the onset of recurrent headaches, as headaches are capable of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).
 
Given the consistent nature of the Veteran's reports of the onset of recurrent headaches during or very soon after service, the Veteran's assertions regarding the onset and continuity of his recurrent headaches are deemed credible.

However, given that the Veteran's headache disorder is not a chronic disease, as enumerated in 38 C.F.R. § 3.309(a), the Veteran's lay assertions of chronicity since service are not sufficient to establish service connection, and a medical nexus between the Veteran's headache disorder and service is required.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The medical opinions regarding the etiology of the Veteran's headache disorder obtained pursuant to the Board's remand directives were insufficient for various reasons: the 2009 VA opinion was predicated on an inaccurate medical history, finding no documented headache complaints until 2002; the 2010 VA opinion failed to consider the effect of the Veteran's in-service exposure to toxic substances on the development of his headache disorder; and the 2012 VA opinion was predicated on the same flawed medical history as the 2009 medical opinion and also failed to consider the Veteran's report of the onset of his headaches during service and continuity of symptoms since service.  

The deficient opinions necessitated the Board's 2013 request for an expert medical opinion.   However, the direct service connection opinion authored by the VA expert, a neurologist, in July 2013, is also insufficient, as the neurologist failed to consider the Veteran's competent and credible reports of incurrence of recurrent headaches in or soon after service and chronicity since service.   Specifically, the VA neurologist opined that while an association between exposure to fuel-oil and the development of headaches in seamen has been reported, the Veteran's headaches developed more than three decades after service and were thus unrelated to service.

However, the VA neurologist did affirmatively link the Veteran's current headache disorder to his service-connected GERD, stating that it is at least as likely as not that the Veteran's current headaches were related to his GERD, as medical studies have concluded that GERD and headaches frequently coexist, and that recurrent headaches frequently resolve following successful treatment of GERD.  (The opinion includes a typographical error, mistakenly referring to the Veteran's dizzy spells and/or stroke residuals; a contextual reading of the entire opinion makes it clear that the neurologist is in fact discussing the Veteran's headache disorder.)

This aspect of the medical opinion regarding secondary service connection is probative, as it is unequivocally stated and supported by a detailed rationale, namely the citation to medical studies supporting this medical nexus between headaches and GERD.

Given this probative medical opinion providing an affirmative link between the Veteran's headache disorder and a service-connected disability, a basis for granting service connection for the Veteran's headache disorder has been presented.  

As the Veteran is not prejudiced by the Board's election to grant service connection on a secondary basis, as opposed to on a direct basis, any inadequacy of the medical opinions exploring a theory of direct service connection is harmless.  

A Disorder Manifested by Dizziness and Residuals of a Cerebral Vascular Accident

The Veteran asserts that he experienced a cerebral vascular accident and developed episodic dizziness as the result of his exposure to toxic substances during service.

The Veteran's exposure to toxic substances during service has been conceded by VA.  He reports exposure to lead paint and fuel fumes while cleaning fuel cells without adequate ventilation while aboard the U.S.S. Kawishiwi during its numerous Vietnam campaigns.  His exposure is presumed to have occurred, as it occurred while the ship was engaged in combat and is consistent with the circumstances of the Veteran's service.  See March 2009 Board Remand; see also Falk v. West, 12 Vet. App. 402, 406 (1999) ("For, if the minesweeping boat on which the appellant was serving was engaged in combat, then, the appellant was engaged in combat.").

The reports of medical history and examination at entrance into reserve service in March 1965 show no complaints, defects, diagnoses or other findings of headaches, dizziness, stroke or other neurological abnormalities.  Periodic reports of medical history and examination are absent complaints or findings of any abnormalities in 1966.  

At entrance into active service, the Veteran reported, in pertinent part, complaints of dizziness, sinusitis, and hay fever in June and July 1967.  The report of examination notes that his orthostatic dizziness was not considered disabling; that he had hay fever when working with hay; and that he complained of coughing up blood with sinusitis.  His report of medical examination in June 1967 notes subacute sinorhinitis.  The November 1968 separation examination report shows normal findings.  

VA treatment records show that the Veteran experienced a left cerebral infarction in August 1998, and at the time of his hospital admission for related treatment, the Veteran reported that he had been experiencing episodes of dizziness, accompanied by lightheadedness, four to six times per day, with each episode lasting a few minutes.  The Veteran again reported experiencing intermittent dizziness in May 2001, and the Veteran's reported episodes (thought to be more indicative of disequilibrium than true vertigo) were assessed as likely due to subtherapeutic anticoagulation treatment for his known cardiac stenosis.  A May 2004 VA stroke clinic treatment record reflects the Veteran reporting experiencing occasional episodic dizziness.  In March 2005, the Veteran reported a history of heavy alcohol consumption for eight to ten years, and current daily alcohol consumption.

In June 2009, a VA examiner opined that the Veteran's dizzy spells were due to his cerebellar stroke, which in turn was likely due to his vertebrobasilar insufficiency in combination with his atrial fibrillation.  The examiner stated that neither condition were related to the Veteran's toxic substance exposure during service.  

In March 2013, a VA examiner opined that the cited reasons for the Veteran's cerebral vascular accident and related dizziness, vertebrobasilar insufficiency and atrial fibrillation, were unrelated to the Veteran's toxic substance exposure during service, as the Veteran's post service history of no respiratory complaints and successful post-service employment failed to suggest chemical toxin exposure during service.  Rather, the examiner opined that the Veteran's atrial fibrillation, which in turn causes his episodes of dizziness, is at least as likely as not due to alcohol consumption.

While the Veteran asserts that his cerebral vascular accident and episodic dizziness are related to service to service, rendering such a medical nexus is a complicated medical matter requiring medical expertise, and the Veteran has not asserted, and the record does not suggest, that the Veteran possesses this requisite expertise.  Thus, his assertions as to causation are accorded no probative weight.

The record does reflect sufficient medical opinions rendered by medical professionals exploring the Veteran's claimed theory of service connection.   However, these opinions conclude that the Veteran's cerebral vascular accident and related dizziness are unrelated to service, finding that the Veteran did not manifest any symptoms reflecting that he had incurred a permanent impairment as the result of his in-service toxic substances.

These medical opinions do not specifically address the Veteran's documented reports of experiencing dizziness during service.  However, there is no medical evidence suggesting such a correlation, and as the March 2013 VA examiner provided a known etiology for the cause of the Veteran's cerebral vascular accident and related dizziness, namely his alcohol consumption, the failure to specifically discuss the Veteran's documented reports of dizziness in service is harmless.  

For these reasons, the Board accords these medical opinions great probative value.

With regard to the Veteran's theories that his cerebral vascular accident and episodic dizziness are related to either his service-connected GERD or headaches, the Veteran himself is not competent to provide such a medical nexus opinion and, his assertions are of  no probative value. 

Moreover, the Board has obtained medical opinions, authored by a VA neurologist, exploring both theories of service connection.  The neurologist confirmed prior examiners' conclusions that the Veteran's episodic dizziness is related to his prior cerebral vascular accident.  Furthermore, the VA neurologist concluded that because there is no medical evidence/studies suggesting that either GERD or headaches can cause or aggravate a cerebral vascular accident or related dizziness, it is less likely than not that his residuals of his cerebral vascular accident or related dizziness are due to or aggravated by either of these service-connected disabilities.

As the VA neurologist's opinion is unequivocally stated, consistent with the record, and supported by a sufficient rationale, it is accorded great probative value.

Given that the probative evidence fails to relate the Veteran's cerebral vascular accident or episodic dizziness to service or a service-connected disability, the preponderance of the evidence is against these service connection claims; there is no doubt to be resolved; and service connection for the residuals of a cerebral vascular accident or a disorder manifested by dizziness is not warranted.












ORDER

Service connection for a headache disorder, as secondary to service-connected GERD, is granted.

Service connection for a disorder manifested by dizziness, to include as due to exposure to toxic substances, or as secondary to a service-connected disability, is denied.

Service connection for the residuals of a cerebral vascular accident, to include as due to exposure to toxic substances, or as secondary to a service-connected disability, is denied.



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


